                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DEVON DUNELL DUNBAR,

              Plaintiff,                                 CASE NO. 18-cv-13209

                                                         HON. MARIANNE O. BATTANI

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
_________________________/


     ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
         DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Devon Dunell Dunbar brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of the Commissioner denying his application for

Supplemental Security Income (SSI) under Title XVI of the Social Security Act. The

case was referred to Magistrate Judge R. Steven Whalen pursuant to 28 U.S.C.

§ 636(b)(1)(B) to review the final decision.

       The parties filed cross-motions for summary judgment. In a Report and

Recommendation ("R&R") dated September 23, 2019, Magistrate Judge Whalen

recommended that Defendant's motion be granted and that Plaintiff's motion be denied.

In his R&R, the Magistrate Judge informed the parties that objections to the R&R

needed to be filed within 14 days of service and that a party’s failure to file objections

would waive any further right of appeal. (ECF No. 20 at 17).

       Neither party filed an objection. Because no objection has been filed in this case,

the parties waived their right to de novo review and appeal. Moreover, this Court
agrees with the thorough analysis contained in the R&R.

      Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

DENIES Plaintiff’s Motion for Summary Judgment, GRANTS Defendant’s Motion for

Summary Judgment, and AFFIRMS the Commissioner’s decision.

      IT IS SO ORDERED.


Date: January 22, 2020                        s/Marianne O. Battani
                                              MARIANNE O. BATTANI
                                              United States District Judge




                                          2
